Title: To James Madison from John B. C. Lucas, 27 February 1813
From: Lucas, John B. C.
To: Madison, James


Sir,City of Washington feby. 27 1813
Being about leaving this city to morrow morning, and having lately been requested by several members of congress to inform you of the standing and Character which Colonel samuel hammond, formerly a representative in Congress, bears in the territory of missouri where he resides since about eight years, I feel it a duty and pleasure to state that he is much respected and confided in generally, by the inhabitants of the Territory as a civile and Military Character; that several of them have told me they did serve under him in south Carolina during the revolutionary war, they speak highly of him as a brave and usefull officer. I have observed in Colonel Hammond at all time the greatest zeal for the publick welfare, and when I was assailed all most on all hands whilst discharging the arduous duties of Lands Commissioner he allways tendered me the most friendly Countenance and support, he is remarkably discreet, prudent and Conciliating, far from being subject to any kind of excesses non can be more regular in his habits than he is, as to his constitution I believe it to be delicate. I have the honour to be Sir, with the greatest respect your Most humble & obedient servant
John B.C. Lucas
